DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 12/8/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Keith Weiss on 2/17/2021.
The application has been amended as follows: 
Claim 5, line 5, replace “or metal oxide” with –metal oxide—
Cancel claims 13-23 without prejudice.
Allowable Subject Matter
Claims 1, 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest references: Takanabe et al (JPH0693568). Takanabe teaches a method of making a coated fiber, the fibers includes wool fiber, the method consisting of applying a silane based compound to the fiber surface and exposing the coating to a plasma simultaneously [0007-0008]. However, Takanabe does not teach or fairly suggest the at least one fiber does not comprise a synthetic fiber . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WENWEN CAI/Primary Examiner, Art Unit 1763